UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6704



DAVID DESHON SIMMS,

                                                Petitioner - Appellant,

          versus


GARY MILLER, Superintendent,

                                                 Respondent - Appellee.



Appeal from the United States District           Court for the Middle
District of North Carolina, at Durham.            James A. Beaty, Jr.,
District Judge. (CA-03-563-1)


Submitted:   October 7, 2004                 Decided:   October 13, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Deshon Simms, Appellant Pro Se. Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David Deshon Simms appeals from the denial of his 28

U.S.C. § 2254 (2000) petition by the district court.               An appeal may

not be taken from the final order in a § 2254 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue    absent   “a   substantial      showing   of   the   denial     of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that jurists of reason

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

              We have reviewed the record and conclude that Simms has

not made the requisite showing. Accordingly, we deny a certificate

of appealability, deny leave to proceed in forma pauperis, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal    contentions    are    adequately     presented   in    the

materials before the court and argument would not aid in the

decisional process.



                                                                      DISMISSED




                                      - 2 -